In a matrimonial action, nonparty corporate witnesses appeal from so much of an order of the Supreme Court, Nassau County, entered August 17, 1979, as directs production and disclosure at the offices of plaintiffs attorney, of all corporate stockholders’ records, all corporate financial statements and all corporate tax returns, for the years 1976, 1977 and 1978. Order modified by adding thereto after the words the motion is "granted to the extent set forth in the memorandum filed with this order” the following: "except that the direction that 'the corporations shall also produce all stockholders’ records, corporate financial statements for the years 1976, 1977, 1978 and the corporate returns for 1976, 1977, 1978’ is deleted.” As so modified, order affirmed insofar as appealed from without costs or disbursements. In this matrimonial action, the defendant husband is an employee and minority (10%) shareholder of two corporations from which plaintiff now seeks disclosure, Discovery of the defendant having already been made pursuant to section 250 of the Domestic Relations Law, we see no need for an extensive examination into the finances of the corporate appellants except as is necessary to disclose the extent of payments actually made to the defendant husband (see Raved v Raved, 71 AD2d 883; Billet v Billet, 60 AD2d 816). Rabin, J. P., Gulotta, Cohalan and O’Connor, JJ., concur.